IN THE SUPREME COURT OF THE STATE OF DELAWARE

THE HONORABLE ANTHONY J.               §
ALBENCE, in his official capacity as   §
State Election Commissioner, and       §
STATE OF DELAWARE                      §
DEPARTMENT OF ELECTIONS,               §
                                       §
      Defendants Below,                §
      Appellant/Cross-Appellees,       §   No. 342, 2022
                                       §
            v.                         §   Court Below: Court of Chancery
                                       §   of the State of Delaware
MICHAEL HIGGIN and MICHAEL             §
MENNELLA,                              §   C.A. Nos.   2022-0641
                                       §               2022-0644
     Plaintiffs Below,                 §
     Appellee/Cross/Appellants.        §
____________________________

DELAWARE DEPARTMENT             §
OF ELECTIONS and ANTHONY J.     §
ALBENCE, State Election         §
Commissioner,                   §
                                §
    Defendants Below,           §
    Appellant/Cross-Appellee,   §
                                §
           v.                   §
                                §
AYONNE “NICK” MILES, PAUL J. §
FALKOWSKI, and NANCY M SMITH, §
                                §
    Plaintiffs Below,           §
    Appellee, Cross-Appellants. §


                        Submitted: October 6, 2022
                        Decided:   October 7, 2022
Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, Justices, and
JURDEN, President Judge,1 constituting the Court en banc.

Upon appeal from the Court of Chancery. AFFIRMED in part, REVERSED in
part.

PER CURIAM:

                                         ORDER

        This 7th day of October, 2022, the Court has considered on an expedited basis

the parties’ briefs, the record on appeal, and the argument of counsel, and it appears

that:

    1. The Vote-by-Mail Statute2 impermissibly expands the categories of absentee

        voters identified in Article V, Section 4A of the Delaware Constitution.

        Therefore, the judgment of the Court of Chancery that the Vote-by-Mail

        Statute violates the Delaware Constitution should be affirmed.

    2. The Same-Day Registration Statute3 conflicts with the provisions of Article V,

        Section 4 of the Delaware Constitution. Consequently, the judgment of the

        Court of Chancery that the Same-Day Registration Statute does not violate the

        Delaware Constitution should be reversed.




1
  Sitting by designation under Del. Const. art. IV, § 12 and Supreme Court Rules 2(a) and 4(a) to
complete the quorum.
2
  15 Del. C., ch. 56A.
3
  15 Del. C. § 2036.
                                               2
   3. The Court enters this abbreviated order in recognition of the impending

       election scheduled for November 8, 2022, and the Department of Election’s

       desire to mail ballots to voters by or around October 10, 2022. A more formal

       opinion, fully explaining the Court’s views and the reasons supporting our

       unanimous decision, will issue in due course. The mandate shall issue

       immediately.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery as reflected in its September 14, 2022 Memorandum Opinion and

September 15, 2022 Implementing Order be AFFIRMED in part and REVERSED

in part.




                                         3